Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed September 04, 2019 has been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of 
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claim 17 is objected to because of the following informalities:  The instant claim contains “The starch of starch” in line 1.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claims 1-9 be found allowable, claims 11-13, 15 and 17-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  As claim 10 is to the thermally inhibited starch of claim 1, this represents essentially identical subject matter as claim 1 produces a thermally inhibited starch and claims 10-13 and 15 represent product-by-process limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the instant claim is to heat-treating a native starch for at least 24 minutes which is not found in the instant specification as filed.  The instant tables indicate processing times ranging from 12 minutes to 72 minutes and wherein “at least” is open-ended at the upper end and therefore represents new matter.
Additionally, the instant claim is heat treatment of the native starch at a pH of greater than 7 at a temperature of from150° to 200° which is not found in the specification.  Paragraph [0019] of the published application defines that the use of an elevated pH above 12 is “apt to cause gelatinization” during the starch drying or dehydration step while the instant specification and examples do not establish a pH for producing a thermally inhibited starch.  As the product was dried prior to thermal 
Regarding claims 7 and 8, the instant claim is to “the starch or starchy flour” having an amylose content of less than 5 wt% or less than 2 wt% which is not found in the specification as identifying the product having this limitation but the starch prior to heat treatment.  The published application was consulted and at least paragraph [0023] identifies this limitation as applying to the raw native starch.  The application also provides no product analysis to substantiate this claim limitation as it is unknown whether the amylose content is modified by the heat treatment.
Regarding Claim 9, the instant claim is to the thermally inhibited starch or starchy flour being “amylopectin-rich corn starch” which is not found in the originally filed specification as filed.  Paragraph [0023] of the published application defines corn as having an amylopectin content of between 70% and 80% and that an amylopectin-rich flour possesses amylopectin of at least 95%.
Regarding claims 17 and 18, the instant claim is to “the starch or starchy flour” having an amylose content of less than 5 wt% or less than 2 wt% which is not found in the specification as identifying the product having this limitation but the starch prior to heat treatment.  The published application was consulted and at least paragraph [0023] identifies this limitation as applying to the raw native starch.  The application also provides no product analysis to substantiate this claim limitation as it is unknown whether the amylose content is modified by the heat treatment.
The remaining claims depend from the instant claim and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the starch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the starch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the starch" in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claims 11-13 and 15-19 recite the limitation "The starch" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "the heat treated native starch" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2 and 11-13 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2, the instant claim is to a dry matter moisture content “equal to 99% by weight” whereas instant claim 1 is to a dry matter moisture content between 98% and 99% which does not include “99%” and therefore does not further limit the claim.
Instant claims 11-13 and 15 depend from instant claim 10 which is drawn to a “thermally inhibited starch or starchy flour” which is a composition.  Therefore the instant claims do not further limit instant claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The remaining claims depend either directly or indirectly from the instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-4, 6-13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senkeleski et al. (US 5,846,786) hereafter Senkeleski and further in view of Ziegler et al. (US 2,818,357) hereafter Ziegler as evidenced by Weisser et al. (US 2010/0261892) hereafter Weisser.
	Considering Claims 1, 2, 10 and 11, Senkeleski discloses a process for thermally inhibiting a native starch or flour which has been treated to be at a pH of from about 6.5 to below about 12 (Column 2, lines 20-61) wherein the process also comprises drying the flour or starch from a moisture content of about 2 to about 15 percent by weight to anhydrous or substantially anhydrous or to about 1% (Column 3, lines 5-30) with “about” being interpreted as slightly above and below 1% which falls within or overlaps the instantly claimed ranges.  The ordinary skilled artisan would be aware that “anhydrous or substantially anhydrous” is known to be interpreted as less than 5% moisture as evidenced by Weisser who teaches that “substantially anhydrous” is less than 5% moisture [0021].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to dry the starch of Senkeleski to less than 5% moisture.  The ordinary skilled artisan would be motivated to determine the appropriate level of dryness necessary to achieve the desired result as removing more water than necessary utilizes additional energy which impacts the process economics.
The starch is then heat-treating at a temperature from about 100° to 200°C (Column 3, lines 51-55) which encompasses the instantly claimed range.  Senkeleski also teaches that native granular starches have a natural pH of about 5 to about 6.5 which can then be raised to a pH between about 6.5 and 12 with any suitable base (Column 2, lines 42-67) and discloses conducting the inhibition at a pH of 9.6 (Example 1) thereby falling within the instantly claimed range of at least 7.

Senkeleski is silent on the use of a vibratory conveyor.
Ziegler discloses the use of a spiral, vibratory conveyor to thermal treatment of starch, dextrins or cellulosic products (column 1, lines 49-67) such as corn starch wherein the cornstarch is dried to a moisture content of between 4 and 6 percent (94 to 96 percent solids) and subsequently roasted at a temperature of 150°C for 40 minutes (Example 2). Ziegler also discloses that the time that the material remains in the conveyor tube may be adjusted by varying the frequency and / or amplitude of the oscillations with the conveyor tube heated by gasses such as air or oxygen passing within the tube (Column 2, lines 40-65) and therefore the device is open.  The conveying path may, optionally, be open toughs (Column 2, lines 68-72).
Ziegler also discloses that starches are sensitive to heat and prone to decomposition and that the processing equipment normally used provides non-uniform heating however the spiral vibratory conveyor provides for uniform heating to provide for uniform conversion (Column 1, lines 36-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the spiral vibratory conveyor of Ziegler in the process of Senkeleski.  The ordinary skilled artisan would have been motivated to do so to provide 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).  Therefore, it would have been obvious to the ordinary skilled artisan at the time of the invention to arrive at the instantly claimed ranges through routine experimentation.
Considering Claims 3, 4, 12 and 13, the significance of Senkeleski and Ziegler as evidenced by Weisser as applied to Claims 1 and 10 is explained above. 
Senkeleski discloses the use of air and particularly dry air in the drying process (Column 4, lines 30-41) which reads on the “atmospheric oxygen concentration” limitation and therefore meets the limitations of at “least 0.5% oxygen to atmospheric oxygen” and “atmospheric oxygen”.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).  
Considering Claims 6 and 15, the significance of Senkeleski and Ziegler as evidenced by Weisser as applied to Claims 1 and 10 is explained above. 
Senkeleski discloses that the heat-treating of the starch or flour at a temperature from about 100° to 200°C (Column 3, lines 51-55) which encompasses the instantly claimed range.  

Considering Claims 7, 8, 17 and 18, the significance of Senkeleski and Ziegler as evidenced by Weisser as applied to Claims 1 and 10 is explained above.
Senkeleski discloses that waxy maize or waxy potato is useful in disclosed process wherein the term "waxy" is defined as having at least about 95% by weight amylopectin (column 2, lines 26-41) and therefore less than 5% by weight amylose thereby encompassing or overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).  
Considering Claims 9 and 19, the significance of Senkeleski and Ziegler as evidenced by Weisser as applied to Claims 1 and 10 is explained above.
Senkeleski discloses the use of waxy corn starch (Example 1) wherein the term "waxy" is defined as having at least about 95% by weight amylopectin (column 2, lines 26-41) and therefore less than 5% by weight amylose which reads on the limitation of being a amylopectin-rich corn starch as defined by the instant published application [0022] and [0023].
Considering Claim 16, the significance of Senkeleski and Ziegler as evidenced by Weisser as applied to Claims 1 and 10 is explained above.
Senkeleski discloses that the product is granular (Col. 1, ln 51-57).

Response to Arguments
Applicant's arguments and Declaration under 37 CFR 1.132 filed November 15, 2019 have been fully considered but they are not persuasive.
The declaration presented by Marnik Wastyn was not convincing as to the unexpected results as no reaction conditions were presented and therefore the results are not commensurate in scope with the conditions contained in claim 1.  
Senkeleski discloses that many processing factors affect the final quality of the starch and superior inhibited starches have high viscosities and low percentage breakdown in viscosity and that the heat treating apparatus can be any industrial heating equipment (Col. 4, ln 15-46).  
Ziegler discloses the use of a vibrating helical conveyor to convert starch.  Applicant focuses on Ziegler’s use of the phrase degradation products however Ziegler also uses the phase transformation products (Col. 1, ln 15-20) and the transformation of starch into products of superior physical properties (Col. 1, ln 49-66) and provides a non-limiting example of wherein potato starch is mixed with sodium hydroxide/alcohol/acetic acid/water and dried to a moisture content below 8% after which the dried starch is heat treated at a temperature of 130°C to produce a product of desired viscosity with the reaction time varying between 5 and 50 minutes (Example 4), conditions that are essentially those of instant claim 1.
Conclusion
Claims 1-4, 6-13 and 15-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732